DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 10/25/2021 have been entered.  Claim objection of claim 9 has been withdrawn due to claim amendments.

Response to Arguments
	Applicant’s arguments with respect to claims 1-4, 7-16, and 19-20 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. US 20210157035 (hereinafter Takagi), previously cited, in view of Matsumura et al. US 11,073,701 (hereinafter Matsumura), previously cited and Chiu et al. US 20180348520.
Regarding claim 1, Takagi teaches 
	a wide field of view display (figure 25) comprising,
	a display device (image display part 11);
	a first curved lens (L2) having a display side (surface facing image display part 11) and an exit side (surface facing eyepoint EP), wherein the display side is facing the curved display device (11);
	a first plurality of Fresnel facets (plurality of Fresnel zones FS) disposed on the display side (11) of the first curved lens (Fresnel lens L2);
	a second curved lens (L1) having a display side (surface facing image display part 11) and an exit side (surface facing eyepoint EP), wherein the display side is facing the exit side of the first curved lens (L2);
	a second plurality of Fresnel facets (plurality of Fresnel zones FR) disposed on the display side of the second curved lens (Fresnel Lens L1), wherein the first plurality of Fresnel facets (FS) is configured to focus light from the curved display device (11) on the second plurality of Fresnel facets, and wherein the second plurality of Fresnel facets (FR) is configured to focus light from the first plurality of Fresnel facets (FS) on a central image point (EP; paragraph [0133] and [0134]).
Takagi does not specifically teach a curved display device.

It would have been obvious to one of ordinary skill in the art before the effective filing date to use the display of Takagi with the curved display device of Matsumura for the purpose of the head mounted display device which is appropriately worn on a head of a viewer (column 3, lines 64-67).
Takagi in view of Matsumura does not specifically teach 
	a filtering system disposed between the first curved lens and the second curved lens and coupled to the exit side of the first curved lens;
	wherein the filtering is system is positioned to receive scattered light that is reflected from the second curved lens, and the filtering system has an absorbing element that absorbs the scattered light that is reflected from the second curved lens.
Chiu teaches a display (figures 1-3) with 
	a filtering system (light-absorbing material layers 320) disposed between the first lens (lens 200 closer to eye 50) and the second lens (lens 200 closer to display 110) and coupled to the exit side (on top of lens 200 closer to eye 50) of the first lens (lens 200 closer to eye 50);
	wherein the filtering (320) is system is positioned to receive scattered light that is reflected from the second lens (lens 200 closer to display 110 and paragraph [0026] figure 3 shown the round angles 310 of the ring structures 210 of the Fresnel lens 200 are covered with light-absorbing material layers 320.  When the image beam 112 is incident on the round angle 310, it is absorbed by the light-absorbing material layer 320 and cannot pass the optical assembly 120, which thereby effectively reduces the stray light and improves the quality of images that the user sees.), and the filtering system (320) has an absorbing element (paragraph [0027] a material 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the display of Takagi in view of Matsumura with
a filtering system disposed between the first curved lens and the second curved lens and coupled to the exit side of the first curved lens;
	wherein the filtering is system is positioned to receive scattered light that is reflected from the second curved lens, and the filtering system has an absorbing element that absorbs the scattered light that is reflected from the second curved lens of Chiu for the purpose of effectively reducing the stray light and improving the quality of images that the user sees (paragraph [0026]).
Regarding claim 2, Takagi in view of Matsumura and Chiu teaches the invention as set forth above and Matsumura further teaches the wide field of view display (figures 1 and 18), wherein the first curved lens (L2 as due to combination with Takagi) and the second curved lens (L1 as due to combination with Takagi) each have a lateral end opposite from a center end (L1 and L2 as due to combination with Takagi), wherein each of the lateral ends form a field of view greater than 180                        
                            °
                        
                     (column 15, lines 45- 50 teaches a 210                        
                            °
                        
                    ).  The reason for combining is the same as above in claim 1.
Regarding claim 10, Takagi in view of Matsumura and Chiu teaches the invention as set forth above and Takagi further teaches the wide field of view display (figure 25), wherein the 
Regarding claim 12, Takagi in view of Matsumura and Chiu teaches the invention as set forth above and Takagi further teaches the wide field of view display (figure 25), wherein the curved display device (display 14 as due to combination with Matsumura), the first curved lens (L2), and the second curved lens (L1) are characterized by one or more of the following shapes: cylindrical, spheroidal, ellipsoidal (as shown in figure 25 it is cylindrical).
	Regarding claim 13, Takagi in view of Matsumura and Chiu teaches the invention as set forth above and Takagi further teaches the wide field of view display (figure 25), wherein a first lens stack includes the display device (11), the first curved lens (L2), the first plurality of Fresnel facets (plurality of Fresnel zones FS), the second curved lens (L1), and the second plurality of Fresnel facets (plurality of Fresnel zones FR), and wherein the wide field of view display (figure 25) further comprises: 
a second display device (11; paragraph [0098] teaches two sets of ocular optical systems); 
a second lens stack comprising,
a third curved lens (L2; paragraph [0098] teaches two sets of ocular optical systems) having a display side (surface facing image display part 11; paragraph [0098] teaches two sets of ocular optical systems) and an exit side (surface facing eyepoint EP;  paragraph [0098] teaches two sets of ocular optical systems), wherein the display side

a third plurality of Fresnel facets (plurality of Fresnel zones FS; paragraph [0098] teaches two sets of ocular optical systems) disposed on the display side (11) of the third curved lens (Fresnel lens L2; paragraph [0098] teaches two sets of ocular optical systems); 
a fourth curved lens (L1; paragraph [0098] teaches two sets of ocular optical systems) having a display side (surface facing image display part 11; paragraph [0098] teaches two sets of ocular optical systems) and an exit side (surface facing eyepoint EP; paragraph [0098] teaches two sets of ocular optical systems), wherein the display
side is facing the exit side of the third curved lens (L2; paragraph [0098] teaches two sets of ocular optical systems); and 
a fourth plurality of Fresnel facets (plurality of Fresnel zones FR; paragraph [0098] teaches two sets of ocular optical systems) disposed on the display side of the fourth curved lens (Fresnel lens L1; paragraph [0098] teaches two sets of ocular optical systems), wherein the third plurality of Fresnel facets (FS) is configured to focus light from the second display device (11; paragraph [0098] teaches two sets of ocular optical systems) on the fourth plurality of Fresnel facets, and wherein the fourth plurality of Fresnel facets (FR; paragraph [0098] teaches two sets of ocular optical systems) is configured to focus light from the third plurality of Fresnel facets (FS) on a second central image point (EP; paragraph [0133] and [0134] ; paragraph [0098] teaches two sets of ocular optical systems).
Takagi is silent regarding a curved display device.
Matsumura teaches a display (figures 1 and 18) with a curved display device (column 21,

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the display of Takagi, to use a curved display device as
taught by Matsumura, for the purpose of the head mounted display device which is appropriately
worn on a head of a viewer (column 3, lines 64-67).
Regarding claim 14, Takagi teaches 
	a wide field of view display (figures 25) comprising,
	a first display device (image display part 11);
	a first lens stack having a first Fresnel surface (surface facing image display part 11) and a second Fresnel surface (surface facing eyepoint EP) disposed between an exit surface of the first lens stack and the first display device (11), wherein an optical power of the first lens stack is shared between the first Fresnel surface and the second Fresnel surface (surface facing image display part 11 and surface facing eyepoint EP);
	a second display device (11; paragraph [0098] teaches two sets of ocular optical systems);
	a second lens stack (paragraph [0098] teaches two sets of ocular optical systems) having a third Fresnel surface (surface facing image display part 11; paragraph [0098] taches two sets of ocular optical systems) and a fourth Fresnel surface (surface facing eyepoint EP; paragraph [0098] teaches two sets of ocular optical systems) disposed between an exit surface of the second lens stack and the second display device (11; paragraph [0098] teaches two sets of ocular optical systems), wherein an optical power of the second lens stack is shared between the
third Fresnel surface and the fourth Fresnel surface (surface facing image display part 11 and surface facing eyepoint EP; paragraph [0098] teaches two sets of ocular optical systems).

	Matsumura teaches a display (figures 1 and 18) with a curved display device (column 21, lines 33-35, display 14 is a curved display).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the display of Takagi with the curved display device of Matsumura for the purpose of the head mounted display device which is appropriately worn on a head of a viewer (column 3, lines 64-67).
	Takagi in view of Matsumura does not specifically teach
	a filtering system disposed between the first Fresnel surface and the second
Fresnel surface of the first lens stack, and between the third Fresnel surface and the
fourth Fresnel surface of the second lens stack;
	wherein the filtering is system is positioned to receive scattered light that is reflected from the second and fourth Fresnel surfaces, and the filtering system has an
absorbing element that absorbs the scattered light that is reflected from the second and 
fourth Fresnel surfaces.
	Chiu teaches a display (figures 1-3) with 
a filtering system (light-absorbing material layers 320) disposed between the first Fresnel surface (on lens closer to eye 50 and surface facing the display 110) and the second Fresnel surface (on the surface closest to the display 110) of the first lens stack (200 located on the right eye), and between the third Fresnel surface (on lens closer to eye 50 and surface facing the display 110) and the fourth Fresnel surface (on the surface closest to the display 110) of the second lens stack (200 located on the left eye);

It would have been obvious to one of ordinary skill in the art before the effective filing date to use the display of Takagi in view of Matsumura with
a filtering system disposed between the first Fresnel surface and the second
Fresnel surface of the first lens stack, and between the third Fresnel surface and the
fourth Fresnel surface of the second lens stack;
	wherein the filtering is system is positioned to receive scattered light that is reflected from the second and fourth Fresnel surfaces, and the filtering system has an
absorbing element that absorbs the scattered light that is reflected from the second and 

Regarding claim 15, Takagi in view of Matsumura and Chiu teaches the invention as set forth above and Matsumura further teaches the wide field of view display (figures 1 and 18), wherein the first lens stack (L1 and L2 as due to combination with Takagi) and the second lens stack (L1 and L2 ; paragraph [0098] teaches two sets of ocular optical systems as due to combination with Takagi) each have a lateral end opposite from a center end, wherein each of the lateral ends form a field of view greater than 180                        
                            °
                        
                    (column 15, lines 45-50 teaches a 210                        
                            °
                        
                    ).  The reason for combining is the same as above in claim 14.

Claims 3, 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. US 20210157035 (hereinafter Takagi), previously cited, in view of Matsumura et al. US 11,073,701 (hereinafter Matsumura), previously cited, and Chiu et al. US 20180348520 as applied to claims 1 and 14 above, and further in view of Dominguez et al. US20210231951 (hereinafter Dominguez), previously cited.
Regarding claim 3, Takagi teaches the wide field of view display  (figure 25), comprising of the first curved lens (L2) and the second curved lens (L1).
Takagi in view of Matsumura and Chiu is silent regarding the lens having a tinted material.
Dominguez teaches display (figure 7) with lens includes a tinted material (paragraph [0064] teaches lens 350 having a tint to absorb light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura and Chiu, to 
Regarding claim 8, Takagi teaches the wide field of view display (figure 25), further comprising the first curved lens (L2) and the second curved lens (L1).
Takagi in view of Matsumura and Chiu is silent regarding an antireflective coating disposed between lenses.
Dominguez teaches a display (figure 7), comprising an antireflective coating (paragraph [0077] teaches lens 350 having an anti-reflection coating) disposed between lenses (lens 350 and LOE 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura and Chiu, to use an antireflective coating disposed between lenses as taught by Dominguez, for the purpose of improving the content solidity virtual object displayed within the field of view  (paragraph [0076]).
Regarding claim 16, Takagi teaches the wide field of view display (figure 25), comprising of the first curved lens (L2) and the second curved lens (L1).
Tagaki in view of Matsumura and Chiu is silent regarding the lens having tinted material.
Dominguez teaches display (figure 7), with lens includes a tinted material (paragraph [0064] teaches lens 350 having a tint to absorb light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura and Chiu, to use a filtering system disposed between lenses as taught by Dominguez, for the purpose of 
Regarding claim 20, Takagi teaches the wide field of view display (figure 25), comprising of the first lens stack (L1 and L2) with Fresnel surfaces and second lens stack (L1 and L2; paragraph [0098] teaches two sets of ocular optical systems) with Fresnel surface.
Takagi in view of Matsumura and Chiu is silent regarding an antireflective coating disposed between lens surfaces.
Dominguez teaches a display (figure 7), comprising an antireflective coating (paragraph [0077] teaches lens 350 having an anti-reflection coating) disposed between lens surfaces (lens 350 and LOE 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura and Chiu, to use an antireflective coating disposed between lenses as taught by Dominguez, for the purpose of improving the content solidity virtual object displayed within the field of view (paragraph [0076]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. US 20210157035 (hereinafter Takagi) in view of Matsumura et al. US 11,073,701 (hereinafter Matsumura), previously cited, Chiu et al. US 20180348520 and Dominguez et al. US20210231951 (hereinafter Dominguez), previously cited, as applied to claim 3 above, and further in view of Schmeder US 20180098694, previously cited.
Regarding claim 4, Takagi in view of Matsumura, Chiu and Dominguez teaches the invention as set forth above but is silent regarding the tinted material configured to have 50% optical transmission.
Schmeder teaches the wide field of view display (figure 6), wherein the tinted material  (paragraph [0013] tinted) is configured to have 50% optical transmission (shown in figure 6 some wavelengths are at 50% transmission for curve 602).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura, Chiu and Dominguez, to use the tinted material configured to have 50% optical transmission as taught by Schmeder, for the purpose of providing a better color image according to the desired effect of users with different color vision (paragraph [0061]).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. US 20210157035 (hereinafter Takagi), previously cited, in view of Matsumura et al. US 11,073,701 (hereinafter Matsumura), previously cited, Chiu et al. US 20180348520 and Dominguez et al. US20210231951 (hereinafter Dominguez), previously cited, as applied to claims 1 and 18 above, and further in view of Lou et al. US 20210141211 (hereinafter Lou), previously cited.
Regarding claim 7, Takagi in view of Matsumura, Chiu and Dominguez teaches the invention as but is silent regarding the use of a linear polarizer and quarter waveplate.
Lou teaches the wide field of view display (figure 1), wherein the absorbing element comprises, a linear polarizer (paragraph [0080] teaches a first lens 10, a ¼λ wave plate, a reflective linear polarizer and a second lens 20 that are sequentially arranged, specifically 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura, Chiu and Dominguez, to use the use of a linear polarizer and quarter waveplate as taught by Lou, for the purpose of providing a high imaging quality paragraph [0084]).	Regarding claim 19, Takagi in view of Matsumura, Chiu and Dominguez teaches the invention as set forth above but is silent regarding the use of a linear polarizer and quarter waveplate.
Lou teaches the wide field of view display (figure 1), wherein the absorbing element comprises, a linear polarizer (paragraph [0080] teaches a first lens 10, a ¼λ wave plate, a reflective linear polarizer and a second lens 20 that are sequentially arranged, specifically referring to FIG. 1)  configured to convert light to linearly polarized light having a first transmission axis; and a quarter waveplate (paragraph [0080] teaches a first lens 10, a ¼λ wave plate, a reflective linear polarizer and a second lens 20 that are sequentially arranged, specifically referring to FIG. 1)  configured to circularly polarize the linearly polarized light; wherein the quarter waveplate is further configured to convert circularly polarized light reflected back toward 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura, Chiu and Dominguez, to use the use of a linear polarizer and quarter waveplate as taught by Lou, for the purpose of providing a high imaging quality paragraph [0084]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. US 20210157035 (hereinafter Takagi), previously cited, in view of Matsumura et al. US 11,073,701 (hereinafter Matsumura), previously cited and Chiu et al. US 20180348520 as applied to claim 1 above, and further in view of Geng et al. US 20190101767 (hereinafter Geng), previously cited.
Regarding claim 9, Takagi teaches the wide field of view display (figure 25), wherein each facet of the first plurality of facets (plurality of Fresnel zones FS) and the second plurality of facets (plurality of Fresnel zones FR)
Takagi in view of Matsumura and Chiu is silent regarding the plurality of facets
comprises a slope side and a draft side, wherein the draft side of one or more facets is blackened.
Geng teaches a display (figure 1) comprising the plurality of facets (shown in portion
145) comprises a slope side and a draft side (shown in 145), wherein the draft side of one or more facets is blackened (paragraph [0040] teaches to remove stray light is to deactivate the “unused” Fresnel draft facet, such that it wouldn't be reflective and give stray light. In some 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura and Chiu, to use the plurality of facets comprises a slope side and a draft side, wherein the draft side of one or more facets is blackened as taught by Geng, for the purpose of providing a better image by removing stray light (paragraph [0040]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. US 20210157035 (hereinafter Takagi), previously cited, in view of Matsumura et al. US 11,073,701 (hereinafter Matsumura), previously cited and Chiu et al. US 20180348520 as applied to claim 1 above, and further in view of Perreault et al. US 11,067,724 (hereinafter Perreault), previously cited.
	Regarding claim 11, Takagi in view of Matsumura and Chiu teaches the invention as set forth above but is silent regarding the first radius of curvature, the second radius of curvature and the third radius of curvature are approximately equal.	Perreault teaches the wide field of view display (figure 1), wherein the first radius of curvature, the second radius of curvature and the third radius of curvature are approximately equal (display 102, Fresnel lens structure 124 and 126 are plano which are approximately equal in radius of curvature).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Takagi in view of Matsumura and Chiu, to use the first radius of curvature, the second radius of curvature and the third radius of curvature .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872